Citation Nr: 1630711	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  10-48 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for pilonidal cysts and cysts of the groin.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to an initial rating in excess of 10 percent prior to April 5, 2012, for bilateral pes planus.

4.  Entitlement to a rating in excess of 30 percent from April 5, 2012, to February 5, 2015, for bilateral pes planus.

5.  Entitlement to a rating in excess of 50 percent beginning February 5, 2015, for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of service connection for pilonidal cysts and increased ratings for bilateral pes planus are addressed in the Remand portion of the decision below.


FINDING OF FACT

Current diagnoses of active or latent tuberculosis, or disabling residuals of a positive tuberculosis skin test during service is not of record during the appeal period.


CONCLUSION OF LAW

Tuberculosis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of active tuberculosis, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within three years following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's service treatment records include his June 1968 preinduction examination that revealed clinically normal lungs and chest; however, asthma was noted.  A chest x-ray was negative.  In his report of medical history, the Veteran reported having asthma and shortness of breath; he reported being treated for asthma.  A tuberculosis tine test was negative in April 1969, but was positive in September 1969.  Chest x-rays in September 1969 were negative.  A purified protein derivative (PPD) skin test was positive in June 1970.  The Veteran's March 1971 separation examination again revealed clinically normal lungs and chest; chest x-rays were reported to be normal.  In his report of medical history, the Veteran again reported asthma and shortness of breath.  It was noted that the Veteran had a previous positive tuberculosis skin test, but that x-rays were negative.  There is no diagnosis of tuberculosis or any disabling residuals associated with the positive tests.

Post-service medical records have not shown any diagnosis of, or treatment for, active tuberculosis.  Chest x-rays in September 1974 were reported to be negative, while chest x-rays in July 1975 showed emphysematous lungs, but did not indicate tuberculosis.  In February 1976, chest x-rays were normal.

Pulmonary function tests in January 1991 showed mild obstructive ventilatory impairment, with mild hyperinflation.  The Veteran's records show diagnoses of chronic obstructive pulmonary disease (COPD) beginning in 1993 and emphysema beginning in 2014.  None of the medical records contain an opinion relating COPD or emphysema to the Veteran's military service.  These records also do not contain any opinions relating any pulmonary or respiratory issues to the Veteran's positive tuberculosis tests in service.  

The Veteran was afforded a VA examination in December 2009.  He reported being exposed to tuberculosis in 1969 or 1970, in that he had contact with a solider in the barracks who was found to have active tuberculosis.  He stated that he had tested positive, but was told no treatment was necessary.  The Veteran reported being quarantined for three days.  He stated he had never been diagnosed with active tuberculosis.  He reported having a slight chronic cough and that he had smoked a pack a day for a total of 48 pack years.  He had had no change in his weight, night sweats, fever, or hemoptysis.  The examiner noted the pertinent service treatment records, that the Veteran was not diagnosed with tuberculosis in service, and that no treatment was carried out.  

The examiner noted that the Veteran had the positive skin test in service, but never became ill, and he was never treated.  The examiner indicated that the Veteran had never developed active tuberculosis in the years since that time.  On examination, including chest x-rays, there was no evidence of past or present tuberculosis.  The examiner reported that the tuberculosis skin test in service was interpreted with regard to the Veteran's immune status, his known past test results, and the probability that he could have tuberculosis.  The examiner noted that, in this case, the Veteran was exposed directly to another soldier who apparently had tuberculosis.  The examiner noted that the Veteran's skin test in 1970 was initially negative, but after eight months, the skin test was ten millimeters in size, demonstrating the booster effect, and that would be interpreted as a positive under current guidelines.  Based on the above, the examiner diagnosed latent tuberculosis and chronic tobacco abuse.  The examiner opined that the latent tuberculosis was contracted "more likely than not" while he was in the military in 1969.  The examiner reported that the Veteran had no disability related to latent tuberculosis, he had never developed active tuberculosis, and there were no residuals.  

An October 2014 record shows that the Veteran had a history of night sweats and fatigue that had resolved.  The record shows that the Veteran had abnormal weight loss.  A PPD test was conducted and was negative.  

At a VA examination in February 2015, the examiner noted the October 2014 record and that the Veteran had reported losing 30 pounds.  The Veteran reported that his symptoms had resolved.  He also reported that he continued to smoke.  The examiner opined that the Veteran did not have active or latent tuberculosis.  The examiner based this opinion on the negative skin test done in 2014, and the computed tomography (CT) scan of the chest, which did not indicate any sign of tuberculosis.  The examiner noted that the Veteran denied any cough with hemoptysis or anorexia.  The examiner also noted that the Veteran's previous history of cough was due to medication.  

The Veteran was afforded a VA examination in September 2015.  The diagnoses were asthma, emphysema, and COPD.  He reported his smoking history.  The examiner observed that asthma was noted on the Veteran's enlistment examination.  The examiner reported that pulmonary function tests in 1991 and 1995 did not demonstrate any significant impairment supportive of the diagnosis of COPD.  The examiner noted that with regards to emphysema, that pattern of lung disease was demonstrated on the CT examination of June 2014, but no prior documentation of emphysema was of record.  In an October 2015 opinion, the examiner opined that it was "not at least as likely as not that the Veteran's asthma, emphysema, or COPD" were related to his active duty service.  The examiner noted that the Veteran's asthma predated military service as previously noted, and therefore could not be attributable to active duty service.  The examiner reported that the emphysema and COPD were discovered/diagnosed in 2014 and 2015 respectively, following a 30 pack year smoking history.  Citing to a medical reference article, the examiner reported that the most important risk factor for COPD was cigarette smoking and the amount and duration of smoking contributed to disease severity.  The examiner concluded that it was therefore "more likely than not" that the Veteran's chronic lung disease was a direct result of his smoking history.

Based on a review of the evidence, the Board concludes that service connection for latent or active tuberculosis is denied.  Although the Veteran had a positive tuberculosis test during service, no current disability attributable to that the positive test has been shown during this appeal.  The VA examinations during this appeal have not shown any disability associated with the positive tuberculosis test or otherwise to the Veteran's military service, to include COPD, emphysema, and asthma.  Active tuberculosis or any residuals from the positive test have not been shown at any time since the claim for service connection.  

The 2009 examiner diagnosed latent tuberculosis, and specifically opined that the Veteran had no disability related to the clinical diagnosis of latent tuberculosis, the Veteran had never developed active tuberculosis, and there were no residuals.  However, the examiner did not perform the necessary laboratory tests to properly diagnose latent tuberculosis, but rather based it on the service records alone.  Accordingly, the Board finds that this opinion is of limited probative value.

The 2015 examiner reported that the specific test administered in October 2014 that was necessary to determine whether the Veteran had latent or active tuberculosis was negative for both active and latent tuberculosis.  After the clinical examination, and a review of the post service medical records, to include the negative skin test in 2014 and the CT scan of the chest that did not indicate any sign of tuberculosis, the examiner opined that the Veteran did not have active or latent tuberculosis.  As this diagnosis and opinion were formed after interviewing and examining the Veteran, reviewing his records, to include the negative diagnostic tests, and were supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no probative medical evidence reflective of a current disability associated with the positive tuberculosis test during service at any time during the appeal period.  

At no time since the Veteran filed his claim for service connection for tuberculosis has a disabling disorder related to the positive tuberculosis test been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  The probative medical opinion of record, that of the 2015 examiner, shows that there are no residuals of the positive tuberculosis test in service.  As such opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  It is also uncontradicted.  The Veteran's assertions as to a disorder being related to the positive tuberculosis test are not sufficient evidence to provide a nexus to his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for latent or active tuberculosis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for latent or active tuberculosis is denied.  See 38 U.S.C.A §5107.  



ORDER

Service connection for tuberculosis is denied.  


REMAND

A remand is necessary for the remaining issues.  Regarding the issue of service connection for pilonidal cysts and cysts of the groin, the Veteran was afforded a VA examination in September 2015; a negative nexus opinion was provided.  The rationale was that the Veteran's service treatment records were negative for diagnosed cysts.  However, the Veteran's lay statements, as well as statements from fellow servicemen, show that the Veteran experienced "boils" in service.  As the examiner's opinion did not address this lay evidence, the Board concludes that it is not adequate and an addendum opinion is necessary.

As for the rating claims, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  At a VA examination in September 2015, when describing his current symptoms to the examiner, the Veteran specifically reported that "these joints, when I bend them they hurt up around the ankle part."  Consequently, the Veteran's reports indicate that he has painful motion as a result of his bilateral pes planus.  In reviewing the five examinations afforded to the Veteran during this appeal, only one examination in 2010 includes range of motion testing.  Given that the Veteran has indicated having painful motion, a remand is necessary to afford both the Veteran a new examination.  Id. 

Additionally, as noted by the Board in an August 2015 remand, service connection is in effect for bilateral hallux valgus.  Moreover, the evidence of record shows other nonservice-connected foot disorders.  In affording the Veteran a new examination, the examiner should reconcile all the diagnoses of record, and must attempt to distinguish, based upon all available records, which bilateral feet symptoms are related to the Veteran's service-connected bilateral pes planus and hallux valgus.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VA North Texas Health Care System.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain an addendum medical opinion from the September 2015 skin diseases examiner or from another appropriate examiner if the original is unavailable, to determine whether the Veteran's pilonidal cysts and cysts of the groin are related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  An examination must be conducted only if the examiner providing the opinion deems it necessary.  Based upon review of the evidence of record, and with consideration of the Veteran's lay statements, specifically address the Veteran's statements regarding the onset of recurring cysts in service, as well as the buddy statements showing "boils" in service, the examiner must provide an opinion on whether the Veteran's pilonidal cysts and cysts of the groin are related to service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the severity and manifestations of his service-connected bilateral pes planus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

For each identified foot disorder other than bilateral pes planus and bilateral hallux valgus, the examiner must indicate whether the disorder is a manifestation of, medically related to, or aggravated by the service-connected bilateral pes planus or bilateral hallux valgus, or is otherwise related to the Veteran's active service.  The VA examiner must specifically discuss all diagnoses rendered relating to the feet in the February 2010, April 2012, and February 2012 VA examinations, as well as any newly diagnosed foot disorders.

For any foot disorder found to be related to the Veteran's service-connected bilateral pes planus or bilateral hallux valgus, or to his active duty service, the examiner must provide an accurate and fully descriptive assessment of that disorder and its manifestations.

For any foot disorder found NOT to be related to the Veteran's service-connected bilateral pes planus or bilateral hallux valgus, or to his active duty service, the examiner indicate whether it is medically possible to distinguish the symptoms attributable to the Veteran's service-connected bilateral pes planus and bilateral hallux valgus and any other medically unrelated or nonservice-connected foot disability.


The examiner must:

(i) Discuss whether the bilateral pes planus is mild, moderate, severe, or pronounced.  The examiner must determine whether symptoms are relieved by built-up shoe or arch support and whether there is weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, objective evidence of marked deformity, indication of swelling on use, and/or characteristic callosities.  The examiner must also determine whether there is marked pronation, extreme tenderness of plantar surfaces, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

(ii) Conduct full range of motion studies on the service-connected bilateral feet that address active motion, passive motion, in weight-bearing, and nonweight-bearing and with range of motion measurements of the opposite undamaged joint, if there is such.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

(iii) Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his bilateral foot disorders, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral foot disorders.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


